UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-1169


JANICE WOLK GRENADIER,

                Plaintiff – Appellant,

          v.

BWW LAW GROUP, f/k/a Bierman, Geesing, Ward & Wood, LLC;
HOWARD N. BIERMAN; EQUITY TRUSTEES, LLC; MARK R. GALBRAITH;
WELLS FARGO; BANK OF AMERICA, f/k/a LASALLE BANK, as
successor-in-interest, Jointly and Severally, in their
Official and Personal Capacities; OCWEN LOAN SERVICING,
LLC, Jointly and Severally, in their Official and Personal
Capacities,

                Defendants – Appellees,

          and

BANK OF AMERICA, f/k/a LaSalle Bank,

                Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:14-cv-00827-LMB-TCB)


Submitted:   July 30, 2015                 Decided:      August 13, 2015


Before WILKINSON and     NIEMEYER,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Janice Wolk Grenadier, Appellant Pro Se. Robert Ryan Michael,
BWW LAW GROUP, LLC, Richmond, Virginia; Syed Mohsin Reza, Mary
Catherine   Zinsner,  TROUTMAN   SANDERS, LLP, Tysons  Corner,
Virginia; Nathaniel Patrick Lee, MCGUIREWOODS, LLP, Tysons
Corner, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Janice Wolk Grenadier appeals the district court’s orders

dismissing    her    complaint       and      denying     her    motion        for

reconsideration      We   have     reviewed    the     record   and    find    no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.        Grenadier v. BWW Law Group, LLC, No.

1:14-cv-00827-LMB-TCB (E.D. Va. Jan. 30 & Feb. 19, 2015).                      We

deny   Grenadier’s   motion   to    vacate.       We    dispense      with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                       AFFIRMED




                                      3